Per Curiam.

While concededly there was absent here the basis for a reasonable search and seizure under the Fourth Amendment of the Constitution as applied to the public at large, in determining what is reasonable with respect- to a person on probation, there must be taken into account the dual purpose of protecting the public as well as rehabilitating the criminal. The search is reasonable if under all the circumstances the probation officer acts reasonably in performing his duties toward both the delinquent and the public. (People v. Chinnici, 51 Misc 2d 570; People v. Santos, 31 A D 2d 508, affd. 25 N Y 2d 977.) The actions of the officer in this case meet that test.
The judgment of conviction should be unanimously affirmed.
Concur — Gitlotta, P. J., Pittost and McCullough, JJ. .
Judgment affirmed.